Citation Nr: 0632277	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-34 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for bilateral hearing loss.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

6.  Entitlement to a rating in excess of 10 percent disabling 
for migraine headaches.

7.  Entitlement to a compensable rating for a right index 
finger disability.

8.  Entitlement to a compensable rating for a right hip 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to November 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Montgomery, Alabama.  

The veteran is noted to have withdrawn his appeal of a claim 
for entitlement to adaptive equipment in a signed statement 
dated in November 2004 and this issue is not before the 
Board.  See 38 C.F.R. § 20.204 (2006).  


FINDINGS OF FACT

1.  A February 2002 rating decision denied the veteran's 
claim for service connection for sleep apnea.  Notice of this 
decision was sent in March 2002.  The veteran did not appeal 
this determination.

2.  New evidence received since the February 2002 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision, denying service 
connection for sleep apnea, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
February 2002 decision, and the claim for service connection 
for sleep apnea is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in July 2002.  A duty to assist letter addressing 
the new and material issue was issued in November 2003, prior 
to the January 2004 rating decision that denied this claim.  
This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  Although this letter 
discussed the criteria for new and material evidence, it is 
noted to have provided the incorrect legal criteria for the 
new and material claim.  Since this claim is being reopened, 
the veteran is not prejudiced by this error.  

The duty to assist letter specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record, 
including a December 2003 examination, is sufficient to 
reopen this claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  As 
this claim is being reopened, this will be addressed by the 
RO on remand.  

New and Material Evidence

Service connection was first denied for sleep apnea in a 
February 2002 decision, with notice sent in March 2002.  The 
veteran did not appeal the rating decision, which became 
final.  The basis for the denial was that the report of a 
July 2001 sleep study for complaints of daytime somnolence 
was normal with no evidence of sleep-disordered breathing 
noted.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2006).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Evidence previously received in February 2002, includes the 
service medical records which revealed normal findings of the 
ears, nose, throat and chest on a December 1996 pre-
enlistment examination.  The accompanying report of medical 
history revealed that he denied any problems sleeping.  A 
September 1998 baseline medical examination revealed the same 
findings as December 1996.  Also in September 1998, he was 
certified to use an air purifying respirator.  A September 
1998 chest X-ray revealed no evidence of active pulmonary 
disease.  

In July 2001, he underwent a sleep study, with the 
interpretation of a normal study, with no indication of sleep 
disordered breathing noted.  A low 02 saturation was reported 
however.  Clinical correlation was recommended. A July 2001, 
referral to internal medicine from ear nose and throat (ENT) 
revealed complaints for daytime somnolence and no obstructive 
sleep apnea on sleep test, but was noted to have low 02 
saturation (90%).  The diagnosis was low on sats, daytime 
somnolence.  An August 2001 referral from ENT revealed that 
he was referred from ENT for hyper somnolence and slept 13 
hours a day but was still sleepy and bored.  He was assessed 
to rule out other organic causes of fatigue and 
hypersomnolence.  His June 2001 separation examination 
revealed normal findings on ENT and lungs examination, but 
noted that he had a sleep study performed by ENT in the 
summary of defects and diagnoses.  He also checked "yes" to 
the question of whether he had trouble sleeping in the June 
2001 report of medical history.  

The issue of sleep apnea was not addressed in the August 2001 
VA examinations.

Evidence received after February 2002 rating decision 
includes the report of a December 2003 VA examination which 
addressed the veteran's history of sleep apnea, and on 
physical examination, noted findings of oversized tonsils and 
a very large soft palate.  The diagnosis was history and 
symptoms suggestive of sleep apnea because of his large 
tonsils and soft palate.  

Also received after February 2002 were VA treatment records 
that included a February 2004 treatment record which revealed 
complaints of difficulty sleeping.  The veteran reported a 
history of sleep studies in the past and said he had been 
diagnosed with sleep apnea.  The physician recommended he 
undergo sleep studies.  

The Board finds that the December 2003 VA examination showing 
findings of enlarged tonsils and soft palate which the 
examiner attributed to possible sleep apnea and the VA 
treatment record from February 2004 recommending the veteran 
undergo sleep studies constitute new and material evidence.  
This evidence which was not previously reviewed in 2002 is 
material because it significantly shows the existence of a 
possible sleep apnea at present.  This evidence coupled with 
the service medical records that documented sleep problems 
with a sleep study not showing an actual apnea at the time, 
but nevertheless an abnormality with low O2 saturation 
levels, could potentially reflect that there were early 
beginnings of sleep apnea in service that may have developed 
into a full blown sleep apnea.  Such evidence raises a 
reasonable possibility of substantiating this claim.

Under these circumstances, as new and material evidence has 
been received, the claim is now reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for sleep apnea is 
reopened.  To this extent, the appeal is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for sleep apnea was reopened based on the receipt 
of new and material evidence.  Further development is 
indicated in this matter prior to the final disposition of 
this claim.  Moreover a remand is indicated regarding the 
remaining issues on appeal for due process compliance and/or 
evidentiary development.  

Specifically, regarding the reopened claim for service 
connection for sleep apnea, an examination is needed to 
ascertain whether the veteran has a current sleep apnea, and 
if so, whether it as likely as not developed in service, or 
if due to a preexisting factor, was aggravated by service.  
To date there has not been an examination to fully address 
the etiology to the sleep apnea, including a review of the 
service medical records in the claims file.    

Regarding the claim for service connection for PTSD, the 
Board notes that an attempt to verify the veteran's claimed 
stressors has yet to be made.  The veteran has alleged a 
stressor of having an aircraft crash that took place on the 
ship he was serving aboard on March 19, 1999.  A service 
citation reflects that the veteran served aboard the U.S.S. 
PAUL F. FOSTER (DD-964) between January 1999 and July 1999.  
A written statement alleged that the aircraft was a 
helicopter "Battlecat 27" that went down in the Gulf.  He 
has stated in the written statement, VA treatment records and 
a December 2003 VA examination report, that he was caught up 
in the aftermath of this incident which badly injured some 
friends of his and whose injuries he witnessed.  He indicated 
that the blame for the incident was placed on the maintenance 
crew, which he was a part of.  In the December 2003 VA 
examination report he has also alleged additional stressors 
of having fallen off an aircraft and injuring his knee in 
1999 and one year later "flipped" and had to have surgery 
on the knee.  The service medical records do reveal that he 
hurt his knee in October 1999 when he fell while working on a 
helicopter.  However, additional development is indicated in 
stressor verification, regarding the aircraft crash that was 
said to have taken place in March 1999, and which he has 
claimed affected him the most.

Furthermore, in light of the claim for service connection of 
another psychiatric disorder besides PTSD, clarification of 
the appropriate diagnosis of the veteran's psychiatric 
disorder or disorders is also indicated.  It also does not 
appear that the examiner in the December 2003 VA examination 
reviewed the claims file, as no mention was made of his 
complaints in August 2001 that were felt to be possibly due 
to depression.  Thus another examination with review of the 
claims file is needed.  

Regarding the claims for entitlement to an increased rating 
for a right hip disorder and a right finger disorder, the 
Board finds that the December 2003 VA examination failed to 
adequately address the severity of these problems.  The right 
hand was not even examined during this examination, although 
a diagnosis was made of mild flexion deformity with 
hyperextension of the right second finger with minimal loss 
of function.  Regarding the right hip, the examination 
addressed the range of motion in a cursory fashion and the 
examiner did not specifically comment on any functional loss 
in accordance with DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  That is, a review of the examination report does not 
show the effects of the disabilities upon ordinary use, and 
the functional impairment due to pain, weakened movement, 
excess fatigability, or incoordination.

Regarding the severity of the veteran's migraine headaches, 
the December 2003 examination did relate the veteran's 
subjective complaints of the frequency and nature of his 
headaches, but it does not appear that the examination 
included a comment on the frequency of prostrating attacks 
based on review of the record.  Since this examination, the 
veteran submitted a statement attached with his September 
2004 substantive appeal arguing that he gets 3 to 4 
completely prostrating attacks a month, which is more 
frequent than what was documented in the December 2003 
examination which said they occurred about 2 to 3 times a 
month and also did not specify whether they were actually 
prostrating.  Also since this examination, some additional 
records have been obtained showing treatment for his migraine 
complaints.  Another examination should be conducted to allow 
the examiner to discuss the frequency and severity of 
prostrating attacks based upon a review of all the pertinent 
records.  

Moreover, regarding all these claims, it also does not appear 
that the complete records have been obtained addressing these 
conditions.  The veteran has indicated that all his treatment 
is at the VA, yet the claims file only contains a few records 
from the VA dated between 2003 and 2004.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Regarding the issue of whether new and material evidence has 
been submitted to reopen a previously denied claim for 
service connection for hearing loss, the veteran has not been 
provided sufficient notice regarding the VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
Since the veteran is seeking to reopen a previously denied 
claim for service connection, VA must not only advise him of 
what constitutes new and material evidence under the 
provisions of 38 C.F.R. § 3.156(a) (2006), but must also 
inform the veteran of the bases upon which his prior claim 
was denied under the holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The duty to assist letters provided by the RO in November 
2003 and July 2004 failed to provide the requisite notice 
mandated by Pelegrini, supra.  Specifically, the November 
2003 letter, while discussing new and material evidence, 
failed to address the criteria applicable in this case.  
While it correctly discussed the meaning of new evidence, it 
improperly described the material evidence as evidence being 
"relevant to the issue of service connection" which is not 
the correct legal standard under 38 C.F.R. § 3.156 (2006).  
It is necessary for the veteran to be provided a duty to 
assist letter which addresses the correct legal material for 
new and material evidence.  The July 2004 VA letter 
specifically addressed a different claim for adaptive 
equipment and thus was not relevant to this issue.  

Further, the veteran was not provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or effective date, if service connection is granted on 
appeal.  Dingess, supra.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the issues on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The VA must review the entire file 
and ensure for the issues appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  

(a) The VA must send the veteran a 
corrective notice addressing the 
increased rating claims, that: explains 
the information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess, supra.  

(b) The VA must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(c) The notice addressing whether new and 
material evidence has been received to 
reopen a claim for service connection for 
bilateral hearing loss should include (1) 
an explanation of  the information or 
evidence needed to establish new and 
material evidence to reopen a previously 
denied claim, which under the current 
criteria is defined as evidence not 
previously submitted to agency 
decisionmakers that by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  
More specifically, such evidence can be 
neither cumulative nor redundant of the 
evidence of record at the time of the 
last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating 
the claim, and must also inform the 
veteran of the bases upon which his prior 
claim was denied under the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006). 
(2) Should his claim be reopened, the 
veteran should be provided with a notice 
that explains the information or evidence 
needed to establish entitlement to an 
initial disability rating and an 
effective date.  

(d) The notice regarding both the  
service connection (including the new and 
material issue) and increased rating 
issues must also (1) informs him of what 
he needs to provide; (2) what information 
VA has or will provide; and (3) request 
or tell the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AMC should attempt to obtain the 
records of all VA medical treatment for 
any psychiatric complaints, sleep apnea, 
headaches, right hip and right finger 
complaints from the time of March 2002 to 
the present time.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

3.  The AMC must contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150, the 
Department of the Navy, the Navy Safety 
Center, and the Naval Historical Center 
and provide command histories and deck 
log book records of the U.S.S. PAUL F. 
FOSTER (DD 964) where the veteran was 
assigned to in March 1999 and request 
verification of the veteran's alleged 
inservice stressor regarding the aircraft 
crash said to have happened on or around 
March 19, 1999.  Any response and/or 
additional records must be associated 
with the claims file.

4.  Following the above, the VBA AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The VBA AMC should not 
only consider any records obtained via 
the Department of the Navy, the Navy 
Safety Center, and the Naval Historical 
Center and JSRRC, but should also 
consider the veteran's service medical 
records documenting treatment for a knee 
injury after a fall from a helicopter he 
was working on, in regards to his other 
claimed stressor said to result from this 
injury.  

5.  After completion of items #2-4 and 
regardless as to whether any alleged 
stressors have been verified, the VBA AMC 
should afford the veteran a VA special 
psychiatric examination by a 
psychiatrist.  The claims file must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include PTSD.  The examiner should 
provide an opinion on the following: 

a.  Does the veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner 
should identify the stressor(s) 
supporting the diagnosis of PTSD.  In 
identifying any claimed stressor(s) the 
examiner should review the entire record.  
After consideration of these stressors, 
the examiner should explain whether they 
satisfy the criteria to support a 
diagnosis of PTSD.

c.  If a psychiatric disorder other than 
PTSD is diagnosed, the examiner should 
identify the nature of the psychiatric 
disorder and offer an opinion as to 
whether it is at least as likely as not 
that (1) such disorder was caused, or if 
preexisting, was aggravated (worsened 
beyond natural progression), by service.  

The examiner should consider the 
complaints of possible depression and 
sleep problems discussed in the service 
medical records from July through August 
2001 in forming an opinion as to the 
etiology of any diagnosed psychiatric 
disorder.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  The VBA AMC should also schedule the 
veteran for a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed sleep apnea.  The claims folder 
must be made available to the examiner(s) 
prior to the examination and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current sleep 
apnea disorder?  If so, is it as likely 
as not (at least a 50/50 possibility) 
that the current sleep apnea began in 
service?  The examiner should also 
address whether the sleep apnea may be 
due to factors that are congenital or 
developmental in nature.  For any 
identified disorder causing sleep apnea 
determined to be congenital or 
developmental in nature, that may have 
preexisted service, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (at least a 50/50 
possibility that (1) such disorder was 
aggravated (worsened), as the result of 
some incident of active service, or (2) 
whether any such disorder is due to the 
natural progression of a disease.  If the 
appellant's service aggravated or 
contributed to or accelerated any 
pathologic process of a preexisting sleep 
apnea condition, the examiner must state 
to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disability itself?  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

7.  The VBA AMC should also schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of his 
service-connected right hip and right 
index finger disabilities.  The claims 
file should be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, and note the 
active and passive range of motion of the 
right hip in degrees and of the right 
index finger measured in centimeters or 
inches between it and the opposing thumb 
pad.  An opinion should be made as to 
whether the finger limitation of motion 
more closely resembles that of an 
ankylosis of the index finger.  An 
opinion should be made as to whether the 
right hip disorder more closely resembles 
a malunion with slight, moderate or 
marked hip disability.  The examiner also 
should comment on the functional 
limitations caused by the veteran's 
service-connected right hip and right 
index finger disabilities.  It is 
requested that the examiner address the 
following questions:

(a) Does the right hip or right index 
finger disability cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the right hip 
or right index finger; and whether there 
are any other objective manifestations 
that would demonstrate disuse or 
functional impairment of the right hip or 
right index finger due to pain 
attributable to the service-connected 
disabilities.  

(c) If muscle atrophy attributable to the 
service-connected right hip or right 
finger disability is noted to be present, 
the examiner should comment on the muscle 
group(s) affected and the extent and 
severity of muscle atrophy.

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

8.  The VBA AMC should also schedule the 
veteran for a VA neurological examination 
to determine the nature and severity of 
his headache disability.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should comment as to whether the 
veteran's symptoms result in completely 
prostrating and prolonged attacks 
averaging once a month over the last 
several months or if such attacks are 
very frequent.  Additionally, the 
examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service-connected migraine 
disability upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly with respect 
to employment.  

9.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


